ANDERSON, Circuit Judge
(dissenting in part). I concur with my Associates that the judgment below must be affirmed, except as to the severe sentences imposed; I am unable to agree that section 8 of the Immigration Act 1917 (8 USCA § 144) warrants sentences, under single counts, measured by the number of aliens found unlawfully imported. It is well settled that one count may charge but one offense. 31 C. J. p. 758; Epstein v. United States (C. C. A.) 271 F. 282; 1 Bishop, New Cr. Proc. § 432. Cf. Rev. St. § 1024 (18 USCA § 557); United States v. Scott (C. C.) 74 F. 213. I cannot construe this statute to mean that, on such pleadings as are here presented, the sentences must fix the penalty at' ten times the court’s view of the minimum fairly required. This, in effect, makes each count charge ten offenses. Congress must, as I think, be held to have legislated with the established rules of criminal pleading in mind. ' In this ease, under this construction, the sentences might have been for fifty years under each count, one hundred years in all. And yet the statute cremating this crime (section 8) expressly provides that it shall be a misdemeanor only, not*876■withstanding the fact that under 35 Stat. 1152, e. 321, § 335 (18 TJSCA § 541), it would have been a felony. This provision in section 8 is omitted from the (partial) quotation in the opinion of the majority.
Nor am I able to agree that counts 1 and 2 charge separate offenses. To “bring in” and “to land” were, I think, used to meet the conditions of unlawful importation from Canada or Mexico or from foreign lands across the seas. The evil aimed at was, in both eases, the actual unlawful importation of aliens, who should mingle with our own people. To bring, on a vessel, aliens within the three-mile limit, even with intent to land them, would do no harm, if the intent were frustrated or abandoned. The offense is not completed unless and until the aliens are actually landed.
The legal basis prescribed for the new sentences to be imposed by the District Court is, in my opinion, wrong in two vital respects.